Citation Nr: 1738819	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  07-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent prior to May 13, 2009, and in excess of 40 percent from May 13, 2009, for a back disability.

2. Entitlement to a disability rating in excess of 10 percent for a right knee disability with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from April 1976 through November 1980.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York (hereinafter Agency of Original Jurisdiction ("AOJ")).  

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

A December 2014 rating decision increased the disability evaluation assigned to his lumbar spine disability to 40 percent beginning on and after May 13, 2009.  As this action does not reflect a full grant of benefits sought on appeal, the appeals remains open.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's appeal has previously been before the Board.  Most recently, in September 2015, the Board remanded the claims on appeal to the AOJ for further development, to include the procurement of updated VA examinations for the Veteran's lumbar spine and right knee disability.  The AOJ was further directed to obtain VA treatment records previously identified by the Veteran.  A review of the claims file indicates that the AOJ has substantially complied with the Board's September 2015 remand directives and the matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Board's prior remand, the Veteran, through his representative, have alleged that the Veteran's service connected lumbar spine and right knee disability cause him to experience limitations at work.  However, neither the Veteran nor the evidence of record suggests he is unemployable as a result of these service connected disabilities.  To the contrary, the Veteran has reported he continued to be employed by the U.S. Post Office in a sedentary position.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by symptoms of a reduced range of motion, painful motion, muscle spasms, tenderness, difficulty sitting, walking, and standing for prolonged periods, fatigability, and an altered gait.

2. Prior to May 13, 2009, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  

3.  At no point has the Veteran been observed to have unfavorable ankylosis of the lumbar spine or been observed to have such a restricted range of motion that is approximate to ankylosis.  

4.  Throughout the period on appeal, the Veteran's right knee disability has been characterized by mild instability, painful motion, swelling, and subjective reports of locking; limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more is not shown.
. 

4.  The evidence of record demonstrates the Veteran has been diagnosed with an impairment of semilunar cartilage, which has been symptomatic and characterized by frequent and recurrent joint effusions.  



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 20 percent, has not been met or approximated prior to May 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5237 (2016).

2.  The criteria for an increased evaluation, in excess of 40 percent, have not been met or approximated beginning on and after May 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5237 (2016).

3.  The criteria for an evaluation in excess of 10 percent for right knee instability has not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2016).

4.  Beginning on and after September 12, 2006, the criteria for a separate 20 percent evaluation for right knee impairment of semilunar cartilage has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5258 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's instant appeal, for increased ratings of his service-connected lumbar spine and right knee disability, are considered "downstream" elements of the AOJ's prior award of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Such notice was provided to the Veteran in correspondence dated October 2006.  Moreover, the increased rating issues were last adjudicated by the AOJ in a January 2017 Supplemental Statement of the Case ("SSOC"), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice for the instant appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been a specific allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the VA treatment records identified by the September 2015 remand, including records from the New York Harbor Healthcare System ("HHS"), Bronx VA Medical Center ("VAMC"), and Brooklyn VAMC.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran was also afforded updated VA examinations to assess the severity of his service-connected lumbar spine and right knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Furthermore, the Board finds the September 2016 VA examinations of record substantially comply with the Board's September 2015 remand directives, and are thus adequate for ratings purposes.  Stegall, 11 Vet. App. at 270.

The Board is aware of the Court of Appeals for Veterans Claims ("CAVC/Court") decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that § 4.59 requires that the listed range of motion testing be conducted to the extent practicable in all cases involving joint disabilities).  However, the Board finds Correia is inapplicable to both the Veteran's appeal.  Specifically, as applied to the right knee disability, the Board observes that the Veteran is not presently rated for limitation of motion.  As for the lumbar spine disability, the Veteran is receiving the maximum rating based upon limitation of motion, and the assignment of a higher evaluation requires evidence of ankylosis.  Therefore, the Board finds there is no prejudice in preceding the Veteran's appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

In the instant appeal, the Veteran is seeking an increased disability evaluation for his service-connected lumbar spine disability and his service-connected right knee disability.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his claim for increased ratings in September 2006.  Thus, the relevant temporal focus for both the lumbar spine and right knee disabilities dates back to September 2005.  

That being the generalized law applicable to the Veteran's appeal, the Board observes the Veteran is seeking entitlement to increased ratings for his service-connected lumbar spine disability and his right knee disability.  As noted in the introduction, during the pendency of this appeal, the AOJ granted the Veteran entitlement to an increased 40 percent rating for his lumbar spine disability, effective May 13, 2009.  However, as this award does not represent the maximum benefit allowed, the Veteran has continued to peruse his appeal. See Brown, 6 Vet App. at 38.  The Board will discuss the merits of the Veteran's appeals for increased ratings for the lumbar spine and right knee disabilities separately below.  

i.  Entitlement to a disability rating in excess of 20 percent for the lumbar spine for the period prior to May 13, 2009:

The Veteran seeks entitlement to an increased rating, in excess of 20 percent, for his lumbar spine disability for the period prior to May 13, 2009.  In statements to the Board, the Veteran contents the totality of his symptoms, including pain, decreased range of motion, fatigability, and a decreased ability to tolerate prolonged walking and sitting are more limiting than is reflected by the presently assigned 20 percent rating. 

The Veteran's degenerative disc disease of the lumbar spine, has been rated under Diagnostic Code 5237, for lumbosacral strain.  As an initial matter, the Board notes that a lumbar spine disability may be rated under multiple diagnostic codes.  However, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  As such, Diagnostic Code 5243 is not for application in the instant appeal.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

That being the applicable Diagnostic Code relevant to the Veteran's lumbar spine disability, upon review of the record, the Board finds that the criteria for a rating in excess of the currently assigned 20 percent are not met for the Veteran's lumbar spine disability for the period from October 18, 2005 through May 13, 2009.  Specifically, the Board makes this determination after considering the Veteran's functional loss due to weakness, fatigability, and pain.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

During the Veteran's November 2006 VA examination, the Veteran was able to perform forward flexion of the lumbar spine to 60 degrees with pain starting and ending at 60 degrees.  He had extension to 30 degrees with pain starting and ending at 30 degrees.  Right and left lateral flexion were measured to 45 degrees with pain at starting at 30 degrees.  Right and left lateral rotation were to 30 degrees with pain bilaterally at 30 degrees.  The examiner reported that the Veteran's motion became increasingly limited with repetitive testing, and the Veteran's symptoms of pain increased and his endurance decreased.  As such, it is clear from this examination that the Veteran's pain contributed to excess fatigability.  

During the November 2006 VA examination it was also noted that the Veteran experienced muscle spasms within his lumbar spine.  The examiner observed muscle spasms and guarding, particularly within the right lumbar sacral paraspinals muscle, which contributed to an abnormal straightening of the lumbar lordosis. 

Subsequent physical examinations of the Veteran continue to show continued symptoms of muscle spasms, impaired range of motion, and increasing pain.  During a physical examination in December 2006, the Veteran was observed to have muscle spasms and guarding throughout his lumbar spine.  

Diagnostic imaging reports during this time show progressive degenerative wear of the lumbar spine during this period.  Specifically, a magnetic resonance imaging ("MRI") of the lumbar spine, dated in February 2006, reported evidence of "mild" degenerative disc disease at the L4-L5, and L5-S1 levels.  Thereafter, an MRI conducted in October 2007 reported evidence of diffuse degenerative disc disease, with bilateral neural foraminal stenosis at the L4-L5 and L5-S1 level.  The October 2007 MRI additionally identified a minimal disc bulge within the L3-L4 level. 

Therefore, based upon a review of the Veteran's treatment records prior to May 13, 2009, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for his lumbar spine disability.  Specifically, despite reports of pain and objective findings of fatigability, muscle spasms, and guarding, the record does not reflects that these symptoms have resulted in the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less as contemplated by a higher evaluation.    There was no evidence of muscle atrophy during this period, and the Veteran was observed to walk with a normal gait and stance.  As such, the Veteran does not meet the criteria for a 40 percent disability evaluation prior to May 13, 2009. 

ii.  Entitlement to a disability rating in excess of 40 percent for the lumbar spine beginning on and after May 13, 2009: 

Beginning on and after May 13, 2009, the AOJ has assigned the Veteran a 40 percent evaluation for his lumbar spine disability.  In the December 2014 rating decision, which granted this increase, the AOJ cited to a physical examination of the Veteran where his forward flexion was limited to 30 degrees.  The Veteran has subsequently appealed this increased evaluation.  

However, having reviewed the complete record, the Board finds no evidence which would support the assignment of an increased evaluation, in excess of the presently assigned 40 percent, for the Veteran's lumbar spine disability.  Specifically, the Board finds no evidence which would suggest the Veteran has been diagnosed with ankylosis of his lumbar or thoracic spine during any portion of the period beginning on and after May 13, 2009.  Although the Board finds the Veteran's assertions as to the severity of his symptoms to be credible, these reports alone to not warrant the assignment of an increased disability rating.  Without evidence of ankylosis of the lumbar or thoracic spine, the Board cannot grant an increased disability rating. 

The evidence of record does not show any symptoms which are consistent with the level of disability contemplated by the assignment of a 50 percent disability rating.  As noted above, a 50 percent rating is warranted when the evidence shows unfavorable ankylosis of the entre thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, both the objective medical evidence and the Veteran's own lay assertions do not suggest he is unable to bend or move his spine.  

To the contrary, the clinical evidence of record demonstrates the Veteran remains able to perform forward flexion, extension, and lateral rotations.  For example, during the April 2010 VA examination, the Veteran was observed to perform forward flexion to 25 degrees, with pain beginning at 25 degrees, and extension to 30 degrees, with pain beginning at 15 degrees.  Left and right lateral flexion was observed to be 20 degrees bilaterally, with pain beginning at 20 degrees and pain increasing with repetitive motions.  Left and right lateral rotation was observed to be 20 degrees bilaterally, with pain beginning at 20 degrees and pain increasing with repetitive motions. 

Examination of the Veteran's spine during this April 2010 VA examination as significant for continued straightening of the lumbar lordosis.  However, the examiner explicitly noted that there was no evidence of ankylosis.  

Thereafter, during the September 2016 VA examination, the Board observes the Veteran was able to perform range of motion testing throughout his lumbar spine.  The Veteran was able to perform forward flexion to 80 degrees and extension to 30 degrees.  Left and right lateral flexion was observed to be 30 degrees bilaterally and left and right lateral rotation was observed to be 30 degrees bilaterally.  The examiner reported that the Veteran experienced pain throughout range of motion testing.  However, there was no additional limitation observed with repetitive use testing. 

The September 2016 examiner reported the Veteran did not exhibit any muscle spasms or guarding over his spine.  There was no evidence of weakness, as the Veteran's hip flexion, nee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all reported as full ("5/5") bilaterally.  There was no evidence of muscle atrophy.  Reflex testing of the Veteran's bilateral ankles was noted to be decreased ("1+"), however sensory testing of the Veteran's bilateral thigh, knee, lower leg, ankles, and feet were are normal and symmetric.  Finally, the examiner reported there was no evidence of ankylosis within the Veteran's spine. 

A review of the veteran's VA treatment records does not reveal any evidence that the Veteran's range of motion was limited to the degree comparable to ankylosis.  Similarly, radiographic images of the Veteran's spine do not reveal evidence of an ankylosed spine.  

As for the Veteran's own lay assertions, he has never alleged or reported an inability to bend or perform other motion of his lumbar spine.  Rather, the Veteran has consistently reported his lumbar spine disability limits his ability to stand and walk for prolonged periods.  He has further cited to additional symptoms of low back tenderness, muscle spasms, an altered gait, and muscle weakness throughout his lumbar spine.  While the Veteran is competent to report these symptoms, and although the Board finds them to be credible, these symptoms do not warrant the assignment of a higher disability rating.  

To be clear, the Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 40 percent disability rating.  A comparison of the Veteran's 40 percent rating and his lumbar spine symptoms additionally reveals that the 40 percent rating represents the assignment of a higher disability evaluation based upon the totality of the particular disability picture.  38 C.F.R. § 4.7.  Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 40 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board finds no evidence to warrant the assignment of separate disability ratings for symptoms of the Veteran's lumbar spine disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the Veteran has not been diagnosed with any lower extremity radiculopathy disability.  Therefore, additional disability ratings are not for application in the instant appeal.

Similarly, as noted Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  However, a review of the evidentiary record indicates the Veteran has consistently denied any symptoms of bladder or bowel impairment.  As such, a separate rating for bowel or bladder impairment is not warranted.

iii.  Entitlement to a disability rating in excess of 10 percent for the right knee:

The Veteran seeks entitlement to an increased evaluation for his right knee disability.  In statements to the Board, the Veteran alleges that his right knee disability has become progressively worse, and that he is now limited in his ability to walk and stand for prolonged periods.  The Veteran further describes increased episodes of knee swelling, joint locking, and increasing pain.  

The Veteran's service-connected right knee disability has been rated under Diagnostic Code 5257, for recurrent subluxation or instability of the knee joint.  Under Diagnostic Code 5257, a 10 percent rating is assigned for "slight" instability or subluxation.  A 20 percent rating is assigned for "moderate" instability or subluxation.  A 30 percent rating, the highest, is assigned where there is "severe" instability or subluxation.  

Words such as "slight," "moderate," or "severe," as used in this Diagnostic Code, are not defined within the Schedule for Rating Disabilities.  Rather than applying mechanical formula for these terms, the Board must evaluate all of the evidence in order to make an equitable and just decision.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  "Severe" is a degree descriptor specific to a listed disability, and disabilities designated as "severe" in different Diagnostic Codes are not necessarily equally disabling.  See Breniser v. Shinseki, 25 Vet. App. 64, 76-77 (2011).  

The Board observes, however, that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown,  9 Vet. App. 7, 11 (1996).  Furthermore, Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment.  See Delisle v. McDonald, 789 F.3d 1372, 1374-75 (Fed. Cir. 2015). 

In reviewing the medical evidence of record, the Board does not find sufficient evidence which would warrant an increased disability evaluation under Diagnostic 5257.  Specifically, although the Board recognizes the Veteran has complained of chronic right knee instability throughout the period on appeal, repeated VA examinations and routine physical examinations have not confirmed the presence of actual right knee instability or subluxation.  

The Veteran's early treatment records from the Brooklyn HHS indicate the Veteran complained of chronic right knee pain and weakness.  However, repeated physical examinations of the Veteran did not elicit any objective findings of right knee instability or subluxation.  For example, during a physical examination in May 2007, the Veteran was reported to have right knee swelling.  Upon physical examination, the clinician reported no findings of instability to valgus or varus testing. 

Subsequent physical examinations, including the April 2010 and September 2016 VA examinations, similarly found no objective evidence of right knee instability.  During the April 2010 VA examination, the examiner observed the Veteran had a "slight" right knee varus, but otherwise walked with a normal gait.  Following a physical examination of the Veteran, the examiner reported his stability was within normal limits, with no evidence of subluxation or instability within the right knee.  During the September 2016 VA examination, the examiner reported no evidence of anterior, posterior, medial, or lateral instability.  The examiner additionally noted there was no evidence of right knee instability throughout the duration of the examination, and no evidence of a right knee dislocation. 

Therefore, the Board finds insufficient evidence to hold that the Veteran's right knee experiences disability approximates a "moderate" level of instability under Diagnostic Code 5257.  In making this finding, the Board has considered and weighed the Veteran's consistent lay reports of right knee weakness and episodes of his right knee giving out on him.  While the Board finds the Veteran competent to report such subjective symptoms, the Board finds the clinical examinations of record have consistently found no evidence of right knee joint instability throughout the period on appeal.  Accordingly, the Board finds that the Veteran's right knee disability is not of such severity so as to be described as "moderate," absent some clinical evidence of instability in the record.  Furthermore, the Veteran has not described giving way that occurs with frequency such that it can be described as more than slight.  For that reason, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5257 is currently unwarranted.

However, the Board also notes that VA General Counsel has held that instability and painful motion, such as flexion and extension, are separate manifestations of a disability, and therefore the Veteran may be rated for both instability and painful motion without violating the prohibition against pyramiding, which was discussed above.  See VAOPGCPREC 23-97.

Based upon a review of the Veteran's longitudinal medical history, the Board finds that a separate disability rating under Diagnostic Code 5258 is warranted.  Under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The 20 percent rating is the only rating available under this diagnostic code.  Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98.   Likewise, arguably Diagnostic Code 5258 also requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45.  

Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 299 (32nd ed. 2012).   

Throughout the period on appeal, the Board observes credible and clinical evidence demonstrating the presence of dislocation of semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint.  For example, a magnetic resonance imaging ("MRI") report of the right knee, taken in October 2006, reported "extensive tricompartmental osteoarthritis," with "severe" degenerative tearing of the posterior horn and body of the medial meniscus.  See New York HHS Records.  During an October 2006 physical examination, the Veteran was observed to have a small effusion over his right knee, with tenderness to palpation over the medial aspect of the knee.  The examining clinician further observed the Veteran's flexion was limited at 90 degrees, due to pain and stiffness in the joint.  

Subsequent physical examinations of the Veteran continue to observe symptoms of right knee joint swelling, locking, and effusions.  In March 2007, the Veteran sought treatment for worsening symptoms of right knee pain and swelling, such that he was not able to put any weight on the right knee joint.  An August 2007 physical examination and x-ray reported additional evidence of right knee joint effusions.  During the April 2010 VA examination, the Veteran was noted to experience "marked" tenderness over the right knee medially, with guarding of movement.  Following this examination, the VA examiner diagnosed the Veteran with post-traumatic osteoarthritis of the right knee, with internal derangement. 

More recent physical examinations of the Veteran suggest his symptoms of right knee joint effusions have continued.  For example, during his September 2016 VA examination, it was reported that the Veteran has a history of recurrent right knee joint effusions.  Similarly, the examiner reported the Veteran has a medical history of a right knee meniscus condition, and continued to experience frequent episodes of joint locking, pain, and effusion.  A physical examination of the Veteran during this examination was positive for localized pain and tenderness along the lateral joint line, which the examiner described as moderate in severity.  

The Veteran as a lay person has competently and credibly described his locking and tenderness and frequent pain of the right knee.  See Davidson v. Shinseki¸ 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving any doubt in his favor, a separate initial 20 percent rating under Diagnostic Code 5258 for dislocation of semilunar cartilage of the right knee is warranted.  38 C.F.R. § 4.3.  However, the 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.  This rating is effective throughout the entire time period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, in assigning a separate 20 percent disability rating under Diagnostic Code 5258, the Board finds the Veteran is precluded from an additional, separate, evaluation under either Diagnostic Code 5260 or 5261, for pain with range of motion.  Diagnostic Codes 5258, 5260, and 5261 all provide for disability ratings based upon limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion to the joint.  Under Diagnostic Codes 5260 and 5261, such limitation of motion is encompassed by the limitation of flexion and/or extension, including limitation of motion due to pain.  These three Diagnostic Codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the Diagnostic Codes rate on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under Diagnostic Codes 5260 and/or 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has reviewed the evidence to determine whether it would avail the Veteran to rate his disability based on limitation of motion rather than dislocation of the semilunar cartilage.  Under Diagnostic Code 5260, limitation of flexion is rated as follows:

	Flexion limited to 15 degrees......	.........30 percent
	Flexion limited to 30 degrees...............20 percent
	Flexion limited to 45 degrees...............10 percent
	Flexion limited to 0 degrees..................0 percent

Under Diagnostic Code 5261, limitation of extension is rated as follows:

      Extension limited to 45 degrees...............50 percent
	Extension limited to 30 degrees...............40 percent
	Extension limited to 20 degrees...............30 percent
	Extension limited to 15 degrees...............20 percent
	Extension limited to 10 degrees...............10 percent
	Extension limited to 5 degrees....................0 percent

At no time during the course of the appeal, has the Veteran's right knee disability resulted in a compensable evaluation based on limitation of flexion of either flexion or extension.  For example, during examinations in February 2006 and November 2006, while pain was observed the Veteran had range of motion in the right knee from 0 degrees of extension to 120 degrees of flexion.  The February 2006 examiner noted similar findings with repetitive movements.  With reflect to the effects on weight bearing, the November 2006 examiner observed that the Veteran had "mild varus" in the knees, left greater than the right and the Veteran was able to ambulate without assistive devices.  

Subsequent examination in April 2010 revealed range of motion from 0 degrees of extension to 110 degrees of flexion with crepitus and pain.  The examiner observed that pain began at 90 degrees of flexion and ended at 110 degrees while pain began and ended at 0 degrees of extension with an increase in pain with repetitive movements.  There was no additional limitation of motion in the right knee due to pain, weakness, lack of endurance, fatigue, or incoordination with repetitive motion.  

Examination in September 2016 reveals range of right knee motion from 0 degrees of extension to 110 degrees of flexion.  The examiner noted that the range of motion, while abnormal, did not contribute to functional loss.  The Veteran was able to perform repetitive use testing without any additional functional loss or limitation of motion.  While the Veteran reported occurring 2 to 3 times a weak resulting in swelling, the examination report does not indicate that the swelling resulted in any additional functional impairment resulting in additional loss of motion beyond that recorded during the examination.  

As the record does not show any evidence of limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more even with consideration of factors such as pain, repetitive use, fatigue, weakness, and lack of incoordination with repetitive motion, consideration of assignment of separate compensable evaluations or a higher evaluation based on limitation of motion is not warranted.  

	iv.  Entitlement to an extraschedular evaluation: 

The Board has additionally considered whether the Veteran's lumbar spine and/or right knee disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine and right knee disabilities are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The symptoms of the Veteran's lumbar spine disability, including pain, deformity, numbness, fatigue, loss of motion, weakness, instability, and other factors of functional loss have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Similarly, the symptoms of the Veteran's right knee disability, including pain, fatigue, loss of motion, weakness, locking, tenderness, and other factors of functional loss have also been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.

Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Specifically, the Board finds that the Veteran's symptoms of gait disturbance, fatigue, instability, weakness, and muscle spasms are all addressed by the applicable rating criteria, as described above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology."

Furthermore, the Board finds that any allegation or report of missed time from work due to the Veteran's lumbar spine and/or right knee disability is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the assigned disability evaluations.  

Therefore, the Board finds that there are no symptoms associated with the Veteran's service-connected lumbar spine and right knee disabilities that are not addressed in the Rating Schedule, and by the assigned ratings discussed above.  

Because the threshold step of Thun is not met here, and the Veteran's service connected lumbar spine and right knee disabilities are contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine and right knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet App. at 115;  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability evaluation, in excess of 20 percent, prior to May 13, 2009 for the lumbar spine disability is denied.  

Entitlement to an increased disability evaluation, in excess of 40 percent, beginning on and after May 13, 2009 for the lumbar spine disability is denied. 

Entitlement to an increased rating, in excess of 10 percent, for right knee instability is denied.  

	(CONTINUED ON NEXT PAGE)


Subject to the provisions governing the award of monetary benefits, a separate 20 percent evaluation for right knee impairment of semilunar cartilage is granted. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


